DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al(CN 110032891 B) in view of YU et al(CN 111369088 A)

With regards to claim 1, Zhang discloses,  A system comprising:
memory; a processor coupled to a network interface (Page 1; In order to solve the above problem in the existing technology, the invention claims an intelligent network distributed ciphertext retrieval method and system model based on alliance blockchain ); and
at least one computer-readable storage medium storing computer-readable instructions, which when executed by the processor, cause the processor to perform distributed ledger operations, the operations comprising:
storing, in a database, a plurality of records of data transmitted between an energy delivery system asset and a utility historian for an energy delivery system, the plurality of records being cryptographically-signed (page 2 para 2; step 2) generating the safety every a period of time, the data collecting node sends the collected data in the period of time to the aggregator node, at the same time, uploading the certificate of the node, digital signature and hash value of each record; page 1; The invention claims an intelligent power grid distributed ciphertext retrieval method and system model based on alliance blockchain, belonging to the field of intelligent power grid and information safety).
storing, in a distributed ledger, a respective hash value corresponding to each
record of the plurality of records stored in the database (Page 2; step 3) uploading and storing the index: after generating the all recorded safety index in the time period, each aggregator node will sign the index, and attaching timestamp and certificate, broadcasting to other aggregator node in the alliance chain, the pre-selected accounting node obtains the broadcast data of other all nodes, verifying and ordering it; newly generating several data blocks; the accounting node broadcasts the newly generated data block to the whole network; all the aggregator nodes of the whole network reach consensus according to the Byzantine fault-tolerance mechanism; the audit data block is added to the original chain of the aggregator node in time;).

Zhang does not exclusively but YU teaches, 
verifying a selected record stored in the database by recomputing a hash value corresponding to the selected record to generate a recomputed hash value for the selected record and comparing the recomputed hash value to the respective hash value stored in the distributed ledger in correspondence with the selected record (page 3 ; stored data verifying module, for verifying the first hash value of power grid updating data of the power system provided by said second hash value and updating block for obtaining of is the same, if it is, turning to the data storage module, otherwise, re-obtaining the updated update data of the power grid of the power system provided by block; data storing module, for hash value of hamming distance for obtaining the second hash value in the stored block hash table, if the hamming distance is less than the preset threshold, recording and storing information corresponding to the hash value of the stored block hash table in, the data stored in the storage block). and
configuring at least one aspect of the energy delivery system based on the verifying the selected record (Page 3; data storing module, for hash value of hamming distance for obtaining the second hash value in the stored block hash table, if the hamming distance is less than the preset threshold, recording and storing information corresponding to the hash value of the stored block hash table in, the data stored in the storage block…..wherein the stored information includes power grid updating data of the power system provided by the update block of the acquired.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang system/method with teaching of YU in order to ensure power grid safety high-quality operation(YU Background).
 With regards to claim 5, Zhang in view of YU discloses,  wherein the configuration occurs responsive to the comparing indicating that the recomputed hash value and the respective hash value are the same (YU page 2; stored data verifying module, for verifying the first hash value of power grid updating data of the power system provided by said second hash value and updating block for obtaining of is the same, if it is, turning to the data storage module, otherwise, re-obtaining the updated update data of the power grid of the power system provided by block; ).

With regards to claim 6, 7 Zhang further discloses, wherein the computer-readable instructions are first instructions, and the at least one computer-readable storage medium further stores second instructions, which when executed by the processor, cause the processor to output an indication of non-matching hash values responsive to the comparison of the recomputed hash value to the respective hash value stored in the distributed ledger in correspondence with the selected record yielding a non-matching result; wherein the at least one computer-readable storage medium further stores third instructions, which when executed by the processor, cause the processor to store the indicator in a log (Page 8; the accounting node broadcasts the newly generated data block to the whole network; all the aggregator nodes of the whole network are based on the Byzantine Fault Tolerance (Practical Byzantine Fault Tolerance); verifying the validity and correctness of the data block by the block hash value and the digital signature of the accounting node, and broadcasting the respective digital signature to other nodes; each node compares the audit result; and sending the comparison result together with the certificate set of all nodes participating in the audit to the accounting node; at last, adding the audit data block to the original chain of the aggregator node in time sequence ).

With regards to claim 8, Zhang further discloses, wherein at least one of the database and the distributed ledger is connected in-line with the utility historian and the plurality of records of data flow through the at least one of the database and the distributed ledger (FIG 1 and associated text; The alliance blockchain based intelligent network distributed ciphertext retrieval system model (see FIG. 1), the system model comprises a client (search requester) and blockchain member (data acquisition node, aggregator node), the alliance blockchain member mainly comprises a data acquisition node and a aggregator node; the intelligent power grid collects the power grid data through the data collecting node, and integrates the data to the nearby aggregator node (i.e., local data);).

With regards to claim 9, Zhang further discloses, wherein at least one of the database and the distributed ledger is connected in parallel with the utility historian (Page 4; (3.3) the accounting node broadcasts the newly generated data block to the whole network; all the aggregator nodes of the whole network according to the Byzantine Fault Tolerance (Practical Byzantine Fault Tolerance); verifying the validity and correctness of the data block by the block hash value and the digital signature of the accounting node, and broadcasting the respective digital signature to other nodes; each node compares the audit result; and sending the comparison result together with the certificate set of all nodes participating in the audit to the accounting node; at last, adding the audit data block to the original chain of the aggregator node in time sequence; Note: Audit nodes works as parallel for saving  from accounting node ).

Claims 10,  is a method  claim corresponding to system claim 1 also rejected accordingly.

Claim(s) 2-4, 11-16,  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al(CN 110032891 B) in view of YU et al(CN 111369088 A) and further in view of Michael et al(“Blockchain for Supply Chain Cybersecurity, Optimization and Compliance” by Michael Mylrea, Sri  Nikhil Gupta Gourisetti,: IDS supplied)

With regards to claim 2, Zhang in view of YU do not but Michael further discloses, wherein the computer-readable instructions are first instructions, and the at least one computer-readable storage medium further stores second instructions, which when executed by the processor, cause the processor to perform an asset validation for the energy delivery system asset, the asset validation comprising validating the energy delivery system asset (Michael Page 71; Dming the development phase, various software modules from the development teams, open-source libraries, and other sources may be used. If every module development team is registered to the blockchain, the state of each module when being assembled is stored on the blockchain which will prove its provenance. Any state changes on the modules are recorded on the blockchain in the form of a transaction which is linked to the previous state of the product. upon achieving the final module (sub-product), it can be validated at any point in the future by registering with the blockchain and accessing the module’s viirtual profile.) and generating a unique identifier based on the validation of the energy delivery system asset (Michael Page 72-73; The asset vendor begins the process of patch creation. Along with the initiation of the process, tile vendor also creates a unique identifier (such as a QR code) and registers the cryptographically signed unique identifier with the blockchain. Therefore, a cryptographic link is established between the QR code and the patch. The QR code stays as a constant tag through the patch's life cycle  by scanning it the asset vendor and asset owners can be connected to the virtual profile… Therefore, during the patch provision or release phase, the vendor's release team will first verify the integrity of the patch (purple arrows in Fig. l). Upon verification, validation, and testing, !he patch is released to the asset owner space.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhang in view of YU’s system/method with teaching of Michael in order to effectively monitor, secure and realize compliance requirements for complex energy Internet of Things environments (Michael page 71).

With regards to claim 3, 11, Zhang in view of Yu and Michael further discloses,  wherein at least one of the plurality of cryptographically- signed records includes the unique identifier; wherein the plurality of cryptographically-signed data records further includes a record of a unique identifier generated for the energy delivery system asset during an asset registration, the unique identifier being generated based on a validation of asset information for the energy delivery system asset (Michael page71; That smart contract is present in the form of Bytecode on the blockchain. Blockchain provides an atomically verifiable cryptographic signed d1stributed ledger, wl1icl1 prov1des a unique way of distributing trust. Instead of storing supply chain data such as inventory of critical hardware or lime, date of patch for critical software, critical supply chain data is stored in the distributed escrow of the blockchain, which maintains time stamped data blocks that cannot be modified retroactively, which increases the trustworthiness and integrity of the data. Also see Zhang Page 2; step 2) generating the safety every a period of time, the data collecting node sends the collected data in the period of time to the aggregator node, at the same time, uploading the certificate of the node, digital signature and hash value of each record; the aggregator verifies the authenticity of the node source and verifies the integrity of the data through the hash value). Motivation would be same as stated in above claim 2.

With regards to claim 4, Zhang in view of Yu and Michael further discloses, wherein the unique identifier is derived from a combination of at least two of: a serial number associated with the energy delivery system asset (Page 72-73; The asset vendor begins the process of patch creation. Along with the initiation of the process, tile vendor also creates a unique identifier (such as a QR code) and registers the cryptographically signed unique identifier with the blockchain. Therefore, a cryptographic link is established between the QR code and the patch. The QR code stays as a constant tag through the patch's life cycle  by scanning it the asset vendor and asset owners can be connected to the virtual profile… Therefore, during the patch provision or release phase, the vendor's release team will first verify the integrity of the patch (purple arrows in Fig. l). Upon verification, validation, and testing, !he patch is released to the asset owner space.), a media access control (MAC) address associated with the energy delivery system asset, or a checksum or bar code associated with the energy delivery system asset. Motivation would be same as stated in above claim 2.

With regards to claim 12, Zhang in view of Yu  do not but  Michael discloses, further comprising verifying an identity of an energy delivery system asset by comparing a unique identifier for the energy delivery system asset with a stored unique identifier in the distributed ledger (Michael Page 71-72; Step-2: Irrespective of whether the patch is developed under a single facility or is being developed in a multi-partner collaborative environment there is always a possibility for the patch to be corrupted by an attacker. Therefore, during the patch provision or release phase, the vendor's release team will first verify the integrity of the patch (purple arrows in Fig. l). Upon verification, validation, and testing, !he patch is released to the asset owner space. Also see step 3;). Motivation would be same as stated in above claim 11.

With regards to claim 13, Zhang in view of Yu and Michael further discloses, wherein the plurality of cryptographically-signed data records are secured in an on-chain, data-at-rest configuration (Michael page 72-73; Approved third party libraries and modules developed by individual teams can be combined together as part of different transactions
suggesting that every step of development and integration gets added to the ledger and are linked to each other by the previous transaction ID,….To ensure the integrity of the software in a collaborative but potentially trustless environment, the modules can be cryptographically signed and transferred for aggregation. Therefore, throughout the software development process. all modules can be signed to create individual provenance components. all associate with thie software's virtual profile registered with the blockchain. …The documented information may be used during the auditing process.) Motivation would be same as stated in above claim 11.
 
With regards to claim 14-16,  Zhang in view of Yu and Michael further discloses, wherein the plurality of cryptographically-signed data records are secured in an off-chain, data-at-rest configuration; wherein the plurality of cryptographically-signed data records are secured in an on-chain, data-in-transit configuration; wherein the plurality of cryptographically-signed data records are secured in an off-chain, data-in-transit configuration (Zhang page 6; the alliance chain mainly comprises two kinds of data collecting node and aggregator node; the intelligent power grid collects the power grid data through the data collecting node, and integrates the data to the nearby aggregator node (i.e., local data); the system collects the data every a period of time; every a period of time; the aggregator encrypts the newly generated data in the period of time to generate the safety index, and broadcasts it out; the accounting right is obtained by one aggregator node. Note: onchain and off chain data are hashed transaction by nature is secured and when data encrypted and stored to aggregator suggest data transition also safe). Motivation would be same as stated in above claim 11.

Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al(“Blockchain for Supply Chain Cybersecurity, Optimization and Compliance” by Michael Mylrea, Sri  Nikhil Gupta Gourisetti,: IDS supplied)in view of  Zhang et al(CN 110032891 B) .

With regards to claim 17, Michael discloses,  One or more computer-readable storage media storing computer-readable instructions that upon execution by a computer, cause the computer to perform a method, the instructions comprising: 
instructions that cause the computer to receive asset-specific data identifying a remote asset (Page 72;  The asset vendor begins the process of patch creation. Along with the initiation of thee process, the vendor also creates a unique identifier (such as a QR code) and registers the cryptographically signed unique identifier with the blockchain.); 
instructions that cause the computer to generate a unique identifier using the asset- specific data (Page 72;  The asset vendor begins the process of patch creation. Along with the initiation of thee process, the vendor also creates a unique identifier (such as a QR code) and registers the cryptographically signed unique identifier with the blockchain.); 
instructions that cause the computer to record at least one of a record of the unique identifier, an associated hash of the unique identifier, or the asset-specific data (Michael page 73; The virtual profie holds the entire history associated with the patch development, testing, analysis, and integration processes. All the updates and development done towards patch creation are pushed to the virtual profile associated with the QR code. ); 
instructions that cause the computer to combine data for a transaction to generate the record into a block of a blockchain; 

Michael does not exclusively but Zhang teaches, 
instructions that cause the computer to product approval for the block using a consensus mechanism (Zhang page 3; the accounting node broadcasts the newly generated data block to the whole network; all the aggregator nodes of the whole network reach consensus according to the Byzantine fault-tolerance mechanism; the audit data block is added to the original chain of the aggregator node in time); and 
instructions that cause the computer to append the approved block to the blockchain( Zhang page 3; the accounting node broadcasts the newly generated data block to the whole network; all the aggregator nodes of the whole network reach consensus according to the Byzantine fault-tolerance mechanism; the audit data block is added to the original chain of the aggregator node in time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Michael’s Product with teaching of Zhang in order to reliable and secure power grid data (Zhang Background).

With regards to claim 18 Michael in view of Zhang discloses, wherein the unique identifier is generated by addressing the asset-specific data to a registration smart contract that is configured to process the asset-specific data and output the unique identifier responsive to determining that the asset-specific data is valid;(Michael page71; That smart contract is present in the form of Bytecode on the blockchain. Blockchain provides an atomically verifiable cryptographic signed d1stributed ledger, wl1icl1 prov1des a unique way of distributing trust. Instead of storing supply chain data such as inventory of critical hardware or lime, date of patch for critical software, critical supply chain data is stored in the distributed escrow of the blockchain, which maintains time stamped data blocks that cannot be modified retroactively, which increases the trustworthiness and integrity of the data. Also see Zhang Page 2; step 2) generating the safety every a period of time, the data collecting node sends the collected data in the period of time to the aggregator node, at the same time, uploading the certificate of the node, digital signature and hash value of each record; the aggregator verifies the authenticity of the node source and verifies the integrity of the data through the hash value).

With regards to claim 19, Michael further discloses, wherein the determination that the asset-specific data is valid is based on output of a group of consensus nodes (Michael page 74 The blockchain or distributed ledger consensus algorithm is updated as the responsible entity makes progress toward helping to automate and be1ter track the above processes to meet requirements R l, R2, and R3. The responsible entity can simply access the blockchain to track and enforce the measure. ).

With regards to claim 20, Michael further discloses, wherein the record is recorded in a distributed ledger (Michael page71; That smart contract is present in the form of Bytecode on the blockchain. Blockchain provides an atomically verifiable cryptographic signed d1stributed ledger, wl1icl1 prov1des a unique way of distributing trust. Instead of storing supply chain data such as inventory of critical hardware or lime, date of patch for critical software, critical supply chain data is stored in the distributed escrow of the blockchain, which maintains time stamped data blocks that cannot be modified retroactively, which increases the trustworthiness and integrity of the data.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498